In this case appeal is from a decree in a foreclosure suit. The only question presented for our determination is whether or not an offer made to Home Owners Loan Corporation on the 20th day of August, 1934, and which had not been accepted on or before the 21st day of May, 1935, wherein and whereby the mortgagee offered to accept less than the face of the mortgage to release his claim against the security described in the mortgage, is such an agreement on the part of the mortgagee as will bar his right to foreclose the mortagage against the mortgagor for the full amount of the indebtedness secured by the mortgage after the lapse of time above mentioned.
The matter, now having been presented, the decree is affirmed.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 47